Citation Nr: 1412443	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-34 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1948 to August 1952.  He died in February 2009.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant was afforded a Travel Board hearing in April 2013.  A transcript of the testimony offered at this hearing has been associated with the record.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  At the time of Veteran's death in February 2009, service connection was in effect for paralysis, incomplete, sciatic nerve, with complete paralysis of peroneal and nearly complete paralysis of anterior tibial nerve, with foot drop, with an 80 percent evaluation, as well as lumbar spondylosis, mechanical low back pain, status-post left sciatic injury secondary to gunshot wound, with a 20 percent evaluation, and a total disability evaluation had been in effect, based on these disabilities, since September 26, 2001.

2.  The Veteran died in February 2009, and the appellant filed her claim for DIC benefits in April 2009.

3.  The Veteran was not rated as totally disabled for a period of at least 5 years from the date of his discharge or release from active duty or for at least 10 years preceding his death, and he was not a prisoner of war.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013), are not applicable to the appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318 currently on appeal because resolution of this claim turns solely on a matter of law and not on the underlying facts or development thereof.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Consequently, the Board is not required to address the Agency of Original Jurisdiction's (AOJ) efforts to comply with the VCAA with respect to the issue here on appeal.  It is noted that the relevant facts in this case are not in dispute.

There is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).  In any event, all known and available records relevant to the issue on appeal have been obtained and associated with the claims file.

The appellant seeks entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment of DIC to a surviving spouse in cases where a veteran's death was not service-connected, provided that the veteran was in receipt of or "entitled to receive" compensation at the rate of a 100 percent (total) rating due to service-connected disability for a period of at least 5 years from the date of his discharge or release from active duty, for 10 or more years immediately preceding his death or for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war who died after September 30, 1999.  38 C.F.R. § 3.22.

For purposes of this section, "entitled to receive" means that at the time of death, the veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because the veteran's whereabouts were unknown, but the veteran otherwise was entitled to continued payment based on a total service- connected disability rating; or (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22.

At the outset, the Board notes that pursuant to Rodriguez v. Peake, 511 F.3d 1147 (Fed Cir. 2008), it need not review whether there is any other disorder of record that could have been service-connected and then assigned a total rating.  In Rodriguez, the Federal Circuit Court determined that the theory of hypothetical entitlement need not be applied.  Id.  In this case, there was no claim pending for DIC benefits claimed under the provisions of 38 U.S.C.A. § 1318 on January 21, 2000, as the appellant filed her claim for DIC benefits in February 2009.  Hypothetical entitlement is not for application in this case.

The only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error (CUE) in a previous decision; or (3) to show that service department records in existence at the time of a prior VA decision that were not previously considered by VA provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits have not been met.  The Veteran did not meet the durational requirement for a total disability rating in existence during his lifetime under 38 U.S.C.A. § 1318.  The Veteran died in February 2009.  At the time of his death, service connection was in effect for paralysis, incomplete, sciatic nerve, with complete paralysis of peroneal and nearly complete paralysis of anterior tibial nerve, with foot drop, with an 80 percent evaluation, as well as lumbar spondylosis, mechanical low back pain, status-post left sciatic injury secondary to gunshot wound, evaluated as 20 percent disabling, and a total disability evaluation had been in effect, based on these disabilities, since September 26, 2001, the date of the Veteran's claim for a TDIU.  It is noted by the Board that the award of a TDIU effective September 26, 2001, arguably satisfies the total rating requirement.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Nevertheless, the award of a TDIU was in effect for about 7 1/2 years.  Thus, the Veteran was not rated as totally disabled for a period of at least 5 years from the date of his discharge or release from active duty, or for at least 10 years preceding his death.  There is likewise no indication that he was a prisoner of war.

As noted, one possible way of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 is to show that such requirements would have been met, but for clear and unmistakable error in a previous decision.  For there to be a valid claim of CUE in a prior final decision, either the correct facts as they were known at the time in question were not before the adjudicator or the legal provisions effective at that time were improperly applied; conversely, a mere difference of opinion in the outcome of the prior adjudication, including insofar as how the evidence was weighed or evaluated, or a failure in the "duty to assist," are not grounds for a finding of CUE.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Luallen v. Brown, 8 Vet. App. 92 (1995).  In Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002), the Federal Circuit noted that any claim of CUE must be pled with specificity.  The appellant, to date, has made no pleading of CUE.

For the foregoing reasons, the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  In fact, in a case such as this, where the law and not the evidence is dispositive, the claim should be denied and the appeal to the Board terminated because of the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In closing, the Board acknowledges the appellant's testimony where she felt that the Veteran was actually 100 percent disabled due to service-connected disabilities for well over 10 years prior to his death.  However, in the absence of a total rating meeting the durational requirements of 38 U.S.C.A. § 1318, the claim cannot be substantiated.  


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 is denied.


REMAND

A review of the record discloses that the Veteran died at a private facility, namely the University Community Hospital - Fletcher.  See Certificate of Death.  Records from this facility are not of record.  Accordingly, remand is necessary to attempt to obtain these records.  VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from private medical care providers. 38 C.F.R. § 3.159(c)(1) (2013).  Upon remand, the AOJ should undertake efforts to attempt to obtain these records with the appellant's assistance.

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that 38 U.S.C.A. § 5103A(a) does not always require the Secretary to assist the claimant in obtaining a medical opinion or examination for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and, therefore, does not pertain to a DIC claim. Id.  But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that in the context of a DIC claim, the VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim).  In this case, the Board concludes that VA is not excused from obtaining a medical opinion as the severity of the Veteran's service-connected conditions warrant a medical opinion on the cause of his death.  Accordingly, on remand, a medical opinion should be obtained.  38 U.S.C.A. § 5103A. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Send the appellant a VA Form 21-4142 with respect to records from University Community Hospital - Fletcher dated around February 2009 pertaining to the Veteran's death, and ask her to execute the same.  Thereafter, if the appellant returns an executed release attempt to obtain these medical records and associate them with the claims file.  The appellant should be advised that, in the alternative, she may submit these records.  She should also be asked to submit or identify any additional records that are relevant to her claim.

2.  As the claims folder indicates that the Veteran was in receipt of Social Security disability benefits prior to his death, request, directly from the SSA, complete copies of any determination (including re-adjudications) on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  

3.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  The appellant must then be given an opportunity to respond.

4.  After the development directed above has been completed to the extent possible, refer the claims file and a copy of this remand to an appropriate clinician.  

The clinician is requested to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected paralysis, incomplete, sciatic nerve, with complete paralysis of peroneal and nearly complete paralysis of anterior tibial nerve, with foot drop, and lumbar spondylosis, mechanical low back pain, status-post left sciatic injury secondary to gunshot wound, either caused the Veteran's death, or contributed substantially or materially to cause the Veteran's death.  Please provide a complete explanation for the opinion. 

The clinician is also requested to determine whether it is at least as likely as not (50 percent probability or more)
that the lung cancer, hypertension, diabetes and chronic obstructive lung disease, which according to the detah certificate caused or contributed to cause the Veteran's death, are related to service.  Please provide a complete explanation for the opinion.

Lastly, the clinician is asked to explain fully the reasons behind any opinions offered.  The clinician is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the clinician's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After the development requested above has been completed to the extent possible, review the record and readjudicate the appellant's claim.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


